Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Re. claims 1, 9, and 10: the limitations of “a partition wall that is fixed to the enclosure portion and partitions the gap space into a first circuit board space that includes an electronic component of the one or more electronic components that is mounted on the first circuit board and a second circuit board space that includes an electronic component of the one or more electronic components that is mounted on the second circuit board” in combination with the remaining limitations in the claims cannot be found in the prior art. The partition wall being between the first and second circuit boards is known in the prior art, however, in combination with the remaining limitations, would not have been obvious or anticipated by the prior art. The closest prior art, Matsuda (US 2016/0270261) would not have been served by such a partition wall because there are components which span between the first and second circuit boards in that reference. One of ordinary skill would not have been motivated to remove these components for purposes of installing a partition wall as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



March 16, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835